United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2646
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Thomas Johnson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
             for the Western District of Missouri - Western Division
                                 ____________

                             Submitted: April 18, 2019
                               Filed: May 17, 2019
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      After his conditional guilty plea and sentencing on one count of production of
child pornography in violation of 18 U.S.C. § 2251(a) and (e), Thomas Johnson
appeals the district court’s1 denial of his motion to suppress evidence. Johnson
sought to suppress evidence gained through a warrant issued in the United States
District Court for the Eastern District of Virginia. We have previously held the same
warrant was void ab initio because it violated the Fourth Amendment. See United
States v. Horton, 863 F.3d 1041, 1049 (8th Cir. 2017), cert. denied, 138 S. Ct. 1440
(2018). However, we also held the Leon good faith exception applied to Federal
Bureau of Investigation agents’ use of the warrant. See id. at 1052. Accordingly, we
affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-